Case 3:17-cv-00101-RDM Document 511-11 Filed 07/16/20 Page 1 of 5




            EXHIBIT 11
     Case 3:17-cv-00101-RDM Document 511-11 Filed 07/16/20 Page 2 of 5
                                                                  Exhibit 11
                                Confidential
                        Pursuant to Protective Order


                                                                      Page 1
 1                                    LaVIA
 2             IN THE UNITED STATES DISTRICT COURT
 3          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
 4                      Case No. 3:17-cv-00101
 5                      -    -    -    -   -   -   -   -
 6

 7   CONSUMER FINANCIAL PROTECTION BUREAU,
 8                Plaintiff,
 9   vs.
10   NAVIENT CORPORATION, et al.,
11                Defendants.
12   __________________________________/
13

14

15                               CONFIDENTIAL
16                PURSUANT TO THE PROTECTIVE ORDER
17

18          VIDEOTAPED DEPOSITION OF CYNTHIA BATTLE
19                           Washington, D.C.
20                     Wednesday, May 23, 2018
21

22

23   Reported by:
24   SUSAN ASHE, RMR, CSR, CRR
25   Job No.:     142320

                 TSG Reporting - Worldwide     800-702-9580
        Case 3:17-cv-00101-RDM Document 511-11 Filed 07/16/20 Page 3 of 5
                                             Confidential
                                     Pursuant to Protective Order

                                             Page 90                                                     Page 92
 1                  BATTLE                                   1                   BATTLE
 2      A. -- interfaces with --                             2   period of time.
 3      Q. -- interfaces with the IRS.                       3      Q. When did that pilot occur?
 4      A. -- the IRS.                                       4      A. I believe that was in 2016.
 5      Q. Correct?                                          5      Q. And what was the objective of the pilot?
 6      A. Income is passed, and then that                   6      A. The objective of that, the verbal pilot,
 7   information -- borrower data -- including income, is    7   was similar: To just determine the take-up rates
 8   passed to the servicer to process.                      8   for -- how to make it easier for borrowers if we
 9      Q. Okay. Do servicers have direct access to          9   were to look at applying -- or allowing borrowers to
10   IRS data?                                              10   provide income verbally.
11      A. They do not.                                     11          But it was a very small window that we
12         (Whereupon, Defendants Exhibit 307 was           12   used in -- I believe it was 2016.
13   marked for identification.)                            13      Q. And was that implemented across all
14      Q. Ms. Battle, just take a minute to look at        14   servicers?
15   Exhibit 307.                                           15      A. We gave all servicers the opportunity to
16      A. Okay.                                            16   participate, yes.
17              (Witness reading.)                          17      Q. And how long did the pilot last for?
18      Q. Have you had an opportunity to look at the       18      A. About two months.
19   document?                                              19      Q. And what were the results of the pilot?
20      A. Yes, I have. Um-hum.                             20      A. I don't recall what the results were.
21      Q. Do you recognize Exhibit 307?                    21      Q. Has the Department implemented any changes
22      A. Vaguely, yes.                                    22   to enrollment processes as a result of the pilot?
23            COURT REPORTER: I'm sorry. One at a           23      A. No.
24   time.                                                  24      Q. You mentioned earlier the difficulties
25            Could you repeat your question.               25   around recertification of IDR programs. Correct?

                                             Page 91                                                     Page 93
 1                   BATTLE                                  1                   BATTLE
 2      Q. Sure. Do you recognize Exhibit 307?               2      A. Correct.
 3      A. Yes.                                              3      Q. Can you describe what those
 4      Q. What is it?                                       4   recertification requirements are?
 5      A. It's a proposal from Navient on some              5      A. So, annually, a borrower would be required
 6   opportunities to improve the take-up rate for IDR       6   to provide income requirements at the time that --
 7   plans.                                                  7   their anniversary date, once they hit an anniversary
 8          And they've just provided kind of their          8   date.
 9   view of some opportunities that the Department may      9          So the income plans are designed in a way
10   want to consider.                                      10   that we would recalculate your payment every year
11      Q. Do you recall receiving this proposal?           11   based on changes in your income and family size.
12      A. Yes, vaguely -- years ago.                       12      Q. Does the Department of Education provide
13      Q. Do you recall the substance of the               13   notices to borrowers at the time or before --
14   proposal?                                              14      A. The Department or the servicers?
15      A. What do you mean?                                15      Q. Well, I'm asking if the Department
16      Q. Well, what was Navient proposing?                16   provides notifications to borrowers.
17      A. Oh, what's here.                                 17      A. The Department does not.
18          They were proposing that we look at a           18             MR. KEARNEY: 308.
19   verbal request to be able to capture some of the       19          (Whereupon, Defendants Exhibit 308 was
20   program requirements verbally for IBR borrowers.       20   marked for identification.)
21      Q. Do you know if the Department reached a          21      Q. Just take a minute to look at 308 --
22   formal decision in response to this proposal?          22      A. Um-hum.
23      A. I don't know whether there was a formal          23      Q. -- Ms. Battle.
24   decision on this document; but we did later try a      24               (Witness reading.)
25   pilot, verbally. We did try a pilot for a short        25      Q. I can probably simplify it --



                                                                                                                  24
                           TSG Reporting - Worldwide                800-702-9580
        Case 3:17-cv-00101-RDM Document 511-11 Filed 07/16/20 Page 4 of 5
                                              Confidential
                                      Pursuant to Protective Order

                                            Page 182                                                    Page 184
 1                   BATTLE                                  1                   BATTLE
 2       Q. And then next to it in a column, the             2   information about other options they may have for
 3   heading of which, all the way at the top, do you        3   managing their loans?
 4   see, says "Types of Borrowers"?                         4      A. We would hope that the servicing tools are
 5       A. Yes.                                             5   robust enough to be able to allow for appropriate
 6       Q. Next to "Forbearance," there are two             6   navigation so that borrowers are just not allowed to
 7   bullets in that column.                                 7   apply for forbearance without appropriate
 8          Do you see those?                                8   counseling.
 9       A. Yes, I do.                                       9          So if the tools allow for some level of
10       Q. Can you read those --                           10   communication or information about other options
11       A. Sure.                                           11   other than forbearance, then it can still be applied
12       Q. -- two bullets.                                 12   over the website.
13       A. (Reading:) Forbearance should only be           13          So there's still an expectation that
14   considered after it was determined that no lower       14   borrowers would get appropriately notified about
15   payment option is acceptable and borrower is not       15   other options, even if they used the online tools.
16   eligible for any deferments. Forbearance can be        16      Q. When you say borrowers would be
17   used to bring account current while customer is        17   appropriately notified, are you talking about
18   addressing long-term solution.                         18   written disclosures of some kind?
19       Q. Does the use of forbearance described in        19      A. Either written disclosures or even through
20   those bullets accord with Department policy?           20   the website itself -- through the navigation itself.
21       A. Yes.                                            21      Q. So is one way the Department ensures that
22       Q. Is it possible to apply for forbearance         22   borrowers get information about repayment options
23   without calling a servicer?                            23   through written disclosures?
24       A. Yes, there are instances where a                24      A. Sure, that's one way -- or electronically,
25   forbearance can be applied without calling the         25   sure.

                                            Page 183                                                    Page 185
 1                 BATTLE                                    1                   BATTLE
 2   servicer.                                               2       Q. Electronically on the web --
 3       Q. And how would a borrower do that?                3       A. Yes.
 4       A. Okay. Let me go back.                            4       Q. -- potentially?
 5         Can you give some specifics about, when           5       A. Either one of those ways, sure.
 6   you mean a forbearance can be applied without           6       Q. Or through various servicer notices?
 7   contacting the servicer.                                7       A. Through notices, through the websites,
 8       Q. Oh -- can a borrower request a forbearance       8   or -- and, of course, through phone calls.
 9   without making a phone call to the servicer or          9       Q. So the Department doesn't rely exclusively
10   talking to the servicer on the phone?                  10   on phone calls to provide information to borrowers
11       A. We are speaking about a borrower making a       11   about repayment options?
12   request. Then the borrower can contact the             12       A. Oh, not -- yeah, that's one way to notify
13   servicer, either in writing or a phone call, are the   13   a borrower, sure.
14   ways that -- there has to be some contact for a        14       Q. Through the phone?
15   forbearance to be applied.                             15       A. Through the phone, sure.
16       Q. That makes sense.                               16       Q. But also there are ways to do it through
17         Is it possible for a borrower to apply for       17   other disclosures?
18   a forbearance through servicer websites?               18       A. The tools or other disclosures, sure.
19       A. Yes.                                            19       Q. Ms. Matthews asked you about the benefits
20       Q. And in that circumstance, could a borrower      20   of income-driven repayment plans.
21   obtain a forbearance without speaking on the phone     21       A. Yes.
22   with the servicer?                                     22       Q. Are there any downsides in income-driven
23       A. Yes; in that circumstance it could, yes.        23   repayment plans from the Department's perspective?
24       Q. And in that circumstance, how does the          24       A. Downsides from...?
25   Department ensure that borrowers are given             25       Q. For borrowers.



                                                                                                                  47
                           TSG Reporting - Worldwide                800-702-9580
     Case 3:17-cv-00101-RDM Document 511-11 Filed 07/16/20 Page 5 of 5

                                    Confidential
                             Pursuant to Protective Order


                                                                             Page 194
 1                                      BATTLE
 2                                CERTIFICATE
 3

 4                   I, SUSAN ASHE, a Registered Merit
 5   Reporter and Notary Public, hereby certify that the
 6   foregoing is a true and accurate transcript of the
 7   deposition of said witness, who was first duly sworn
 8   by me on the date and place hereinbefore set forth.
 9                   I FURTHER CERTIFY that I am neither
10   attorney nor counsel, nor related to or employed by
11   any of the parties to the action in which this
12   deposition was taken, and further that I am not a
13   relative or employee of any attorney or counsel
14   employed in this action, nor am I financially
15   interested in this case.
16                   Dated this 6th day of June, 2018.
17

18

19

20                 ______________________________
21                   Susan Ashe, Notary Public
22                   of the District of Columbia
23                   My commission expires:                       May 31, 2022.
24

25


                      TSG Reporting - Worldwide    800-702-9580
